Dissenting Opinion by
Judge Doyle:
I respectfully dissent. Section 306(f)(1) of The Pennsylvania Workmen’s Compensation Act (Act)1 *599formerly required that the employer provide payment for ‘ ‘ transportation to and from the place where such [medical] services are rendered.” This requirement, however, was omitted by the 1939 amendment to the Act.2 In Goliat v. Butler Consolidated Coal Co., 155 Pa. Superior Ct. 254, 38 A.2d 727 (1944), the Superior Court held that the omission of this requirement “clearly indicates an intention on the part of the legislature to do away with the requirement that the employer pay for transportation to and from the physician’s office.” 155 Pa. Superior Ct. at 256, 38 A.2d at 727.
Further, the holding in Goliat was not affected by the subsequent decision in Toland v. Murphy Brothers, 172 Pa. Superior Ct. 484, 94 A.2d 156 (1953), as the majority has suggested. In that case, the court held that nursing services were compensable under the Act despite the fact that the 1939 amendment deleted a former provision for the recovery of “nursing services. ’ ’ The court reasoned that, despite this deletion, the 1939 amendment retained a separate provision for the recovery of “hospital services,” which, prior to the 1939 amendment, had been interpreted to include nursing services. Thus, the deletion of the separate provision for nursing services was held to be “without significance.” 172 Pa. Superior Ct. at 491, 94 A.2d at 159.
In the present case we are concerned with the interpretation of “medical services” rather than that of “hospital services.” In contrast to the facts in Toland, the term “medical services” has never been interpreted to include transportation expenses. Thus, the deletion of the separate provision for “transportation expenses” by the 1939 amendment becomes significant, and should be taken as an intent by the *600legislature to exclude recovery for such expenses. See Deremer v. Workmen’s Compensation Appeal Board, 61 Pa. Commonwealth Ct. 415, 433 A.2d 926 (1982).
Finally, I cannot agree that this Court’s decision in City of New Castle v. Workmen’s Compensation Appeal Board, 65 Pa. Commonwealth Ct. 25, 441 A.2d 803 (1982), is controlling in the present case. Not only was the issue of travel expenses not specifically addressed in New Castle, but that case can be distinguished on its facts. In New Castle, the claimant underwent continuous hospitalization for a heart ailment at various local hospitals. As a result of his treatment, he was ‘ ‘ sent to a Houston, Texas hospital to undergo by-pass surgery.” 65 Pa. Commonwealth Ct. at 27, 441 A.2d at 805. We must bear in mind that at the time of this treatment in 1977 such by-pass surgery was not commonplace. Thus, the transportation involved in that case was an integral part of the ongoing medical treatment being prescribed for the patient. As such, it could be considered as part of the “reasonable medical services” for which compensation was required under the Act.
In contrast, the facts as found by the referee in the present case indicate that the transportation was undertaken because of Claimant’s dissatisfaction with local physicians, despite the finding that they were competent and providing reasonable medical services. In addition, the referee made no finding that Claimant was referred to New York by her local physicians, but found rather that she was allowed to seek treatment in New York upon her own request. This conclusion is supported by the evidence which indicates that the only possible referral to a New York physician was made by a physician giving a second opinion, and that despite this referral Claimant continued *601treatment with, her local physicians before eventually deciding to seek treatment in New York on her own. Thus, the travel here was the result of a purely voluntary decision on the part of Claimant. Unlike New Castle, the travel was not itself a necessary or integral part of the prescribed treatment and should not be considered a part of the “reasonable medioal services.” Accordingly, I would reverse the decision of the Board.

 Act of June 21, 1939, P.L. 520.